USCA11 Case: 19-15114      Date Filed: 12/20/2021   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 19-15114
                   ____________________

JASON SARTORI,
                                              Plaintiff-Appellant,
versus
JULIE SCHRODT,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
           D.C. Docket No. 3:18-cv-00204-RV-HTC
                   ____________________
USCA11 Case: 19-15114            Date Filed: 12/20/2021        Page: 2 of 9




2                         Opinion of the Court                     19-15114

Before JORDAN and NEWSOM, Circuit Judges, and BURKE,* District
Judge.
NEWSOM, Circuit Judge:
       This appeal requires us to determine whether the wife (Julie
Schrodt) of a cheating husband (Jason Sartori) was “without au-
thorization”—as that phrase is used in the Computer Fraud and
Abuse Act, 18 U.S.C. § 1030 et seq., and the Stored Communica-
tions Act, 18 U.S.C. § 2701 et seq.—to access Skype and Gmail ac-
counts on a shared family computer. The district court concluded
that Schrodt’s access to these accounts wasn’t “without authoriza-
tion” within the meaning of either statute, and that even if it was,
Sartori’s claims nevertheless failed because he didn’t meet the min-
imum-loss requirement under the CFAA and because his emails
weren’t kept in “electronic storage” under the SCA.
       For the reasons that follow, we affirm the district court’s or-
der granting summary judgment in favor of Schrodt.
                                      I
                                      A
      Sartori and Schrodt married in 2003. At the time of the
events in question, Sartori was a Green Beret in the Army and
Schrodt a stay-at-home mom to their three young children. The


* Honorable Liles C. Burke, United States District Judge for the Northern Dis-
trict of Alabama, sitting by designation.
USCA11 Case: 19-15114           Date Filed: 12/20/2021       Page: 3 of 9




19-15114                 Opinion of the Court                             3

couple had a personal laptop that they kept in their marital home—
usually in their shared bedroom or in a spare room. Although Sar-
tori often took the laptop with him on deployments, he made a
point to emphasize that he “absolutely” never used it for work (as
he had a separate work computer) and that when he was home,
there was an “understanding” that Schrodt could use it whenever
needed—as in fact she did, for instance, to get directions, access
bank information, etc.
       One day shortly after Sartori had returned home from a
three-month deployment, Schrodt opened the laptop—she was in
their shared bedroom at the time—and logged into Skype using the
credentials that she had created while Sartori was abroad on an ear-
lier occasion. 1 To her dismay, she discovered numerous sexually
explicit photos and inappropriate messages between Sartori and
several other women, some of whom served with him in the Army.
The photos and messages made clear that Sartori was having mul-
tiple extra-marital affairs. Schrodt then opened Gmail.com—with-
out having to enter a password, as Sartori was still logged in—
where she discovered even more incriminating evidence.
       Schrodt hired a divorce attorney the next day and showed
him printed transcripts of Sartori’s Skype conversations. Soon
thereafter, she confronted Sartori about the affairs and told him
that she intended to file for divorce. A physical altercation ensued,


1 Schrodt set up the
                   Skype account with the same sign-on credentials and pass-
words used for other family accounts.
USCA11 Case: 19-15114        Date Filed: 12/20/2021     Page: 4 of 9




4                      Opinion of the Court                19-15114

and Sartori was arrested and eventually charged in Florida state
court on several counts of domestic violence. (Those charges were
ultimately dismissed, but as we will explain, later resurfaced in a
different setting.)
        Curiously, Sartori made no effort to change the logins or
passwords for the Skype and Gmail accounts, and in fact, even tes-
tified that he deliberately left his credentials as they were—despite
knowing that Schrodt had accessed the accounts—because at that
point, as he said, “[t]he cat [wa]s already out of the bag.” Accord-
ingly, about a month after her initial discovery, Schrodt was once
again able to open their shared laptop and go to Gmail.com—as
Sartori was still logged in—where she found and printed the al-
ready-opened emails and photos.
       In time, Schrodt and her divorce attorney were contacted by
the Army regarding a military investigation into Sartori’s affairs—
specifically those involving his Army colleagues. Schrodt handed
over copies of the emails, photos, and conversations that she had
printed from Skype and Gmail. Sartori was eventually tried before
a court martial on several domestic-violence charges involving as-
sault and child endangerment. He was convicted, dishonorably dis-
charged, and sentenced to 10 years in prison, where he remains in-
carcerated today.
                                 B
     From prison, Sartori sued Schrodt, alleging that she violated
both the Computer Fraud and Abuse Act and the Stored
USCA11 Case: 19-15114            Date Filed: 12/20/2021         Page: 5 of 9




19-15114                  Opinion of the Court                               5

Communications Act when she accessed the laptop and the Skype
and Gmail accounts. 2
       The CFAA makes it unlawful to “intentionally access[] a
computer without authorization” and “obtain[] . . . information”
from that computer. 18 U.S.C. § 1030(a)(2)(C). In a civil suit
brought under the CFAA, the plaintiff must show that she suffered
a loss of at least $5,000 as a result of the violation. 18 U.S.C.
§ 1030(g), (c)(4)(A)(i)(I).
       The SCA similarly makes it unlawful to “intentionally ac-
cess[] without authorization a facility through which an electronic
communication service is provided” and thereby obtain “access to
a wire or electronic communication while it is in electronic stor-
age.” 18 U.S.C. § 2701(a). 3 “Electronic Storage” is defined as
“(A) any temporary, intermediate storage of a wire or electronic
communication incidental to the electronic transmission thereof;
and (B) any storage of such communication by an electronic



2 Specifically, the operative complaint alleges that Schrodt violated (1) the
CFAA by using the laptop itself, (2) the CFAA by accessing the Gmail account
on April 5, 2016, and May 6, 2016, (3) the CFAA by accessing the Skype ac-
count, (4) the SCA by accessing the Gmail account on April 5, 2016, and May
6, 2016, and (5) the SCA by accessing the Skype account. Sartori also brought
claims under Florida state law; the district court dismissed them at the plead-
ing stage, and Sartori doesn’t challenge those dismissals on appeal.
3 18 U.S.C. § 2707 creates a private cause of action for someone who is the
victim of a violation of 18 U.S.C. § 2701(a).
USCA11 Case: 19-15114       Date Filed: 12/20/2021    Page: 6 of 9




6                     Opinion of the Court                19-15114

communication service for purposes of backup protection of such
communication.” 18 U.S.C. § 2510(17).
        Following discovery, Schrodt filed a motion for summary
judgment, which the district court granted. The district court con-
cluded that Schrodt didn’t violate either the CFAA or the SCA by
accessing the laptop—which was jointly held marital property kept
in common areas of the family home, and used by both spouses—
or by accessing the Skype account—which Schrodt had created.
The court addressed the Gmail-based claims in two parts. With
respect to the second time that Schrodt accessed the account, the
court reasoned that, at a minimum, she had implied authority un-
der both the CFAA and the SCA, given Sartori’s testimony that he
knew about her access but nevertheless decided not to change his
password. With respect to the first time that Schrodt accessed the
account, the district court concluded that no CFAA violation had
occurred because Sartori failed to bring forth any evidence that he
satisfied the $5,000-loss requirement. And no SCA violation had
occurred, the court reasoned, because the previously opened
emails that Schrodt had accessed were not kept in “electronic stor-
age” within the meaning of the SCA because they were neither
held in temporary storage pending delivery nor stored for “pur-
poses of backup protection.”
      Sartori timely appealed to this court.
USCA11 Case: 19-15114          Date Filed: 12/20/2021   Page: 7 of 9




19-15114               Opinion of the Court                         7

                                  II
       On appeal, Sartori asserts that the district court erred (1) by
concluding that because Schrodt created the Skype account, she
didn’t access that account “without authorization” under the
CFAA and the SCA; (2) by determining that Sartori failed to meet
the $5,000-loss requirement under the CFAA; and (3) by holding
that opened emails were not kept in “electronic storage” within the
meaning of the SCA.
       In response, Schrodt argues that all of Sartori’s CFAA and
SCA claims necessarily fail because she was authorized to access
everything—the laptop, the Skype account, and the Gmail account.
Additionally, she contends, Sartori’s CFAA claims independently
fail because he didn’t meet the $5,000-loss requirement, and his
SCA claims likewise fail because Sartori’s emails were not held in
“electronic storage.”
        “We review the district court’s grant of summary judgment
de novo, viewing all evidence and any reasonable inferences that
might be drawn therefrom in the light most favorable to the non-
moving party.” Rine v. Imagitas, Inc., 590 F.3d 1215, 1222 (11th
Cir. 2009). “The interpretation of a statute is a question of law sub-
ject to de novo review.” Id.
                           *       *     *
       Sartori’s abandonment of key arguments has greatly simpli-
fied our task. As an initial matter, he does not challenge on appeal
the district court’s conclusion that Schrodt had “authorization” to
USCA11 Case: 19-15114        Date Filed: 12/20/2021     Page: 8 of 9




8                      Opinion of the Court                19-15114

access the laptop itself. Accordingly, as Sartori’s lawyer acknowl-
edged at oral argument, that argument is waived. See Oral Argu-
ment Recording at 1:04; Access Now, Inc. v. Sw. Airlines Co., 385
F.3d 1324, 1330 (11th Cir. 2004) (“[T]he law is by now well settled
in this Circuit that a legal claim or argument that has not been
briefed before the court is deemed abandoned and its merits will
not be addressed.”).
       Sartori has similarly abandoned his Gmail-related CFAA and
SCA claims by failing to argue on appeal that Schrodt accessed that
account “without authorization” within the meaning of those stat-
utes. See 18 U.S.C. §§ 1030(a)(2)(C), 2701(a). Rather, with respect
to Gmail, he contends only—and narrowly—that “the lower court
erred by finding opened emails were not kept in electronic storage
and therefore not subject to the protections of the Stored Commu-
nications Act.” Br. of Appellant at 8. Notably, when Schrodt
pointed out in her response brief that Sartori had failed to make the
“without authorization” argument regarding the Gmail account,
he opted not to file a reply brief. The argument, we conclude, is
not properly before us. See Sapuppo v. Allstate Floridian Ins. Co.,
739 F.3d 678, 680 (11th Cir. 2014); Access Now, 385 F.3d at 1330.
       That leaves only the Skype-based claims. Sartori asserts
that, although Schrodt created and set up the Skype account, she
didn’t really use it and that, accordingly, she was “without author-
ization” to access it within the meaning of the CFAA and the SCA.
We are unconvinced. One who is the creator and (as here) at least
the co-owner of an online account is surely authorized to access it.
USCA11 Case: 19-15114         Date Filed: 12/20/2021   Page: 9 of 9




19-15114              Opinion of the Court                        9

Although neither the CFAA nor the SCA defines “authorization,”
Merriam-Webster explains that term to mean “the state of being
authorized” and goes on to explain “authorize” to mean “to en-
dorse, empower, justify, or permit by or as if by some recognized
or proper authority.” Authorize, Merriam-Webster’s Unabridged
Dictionary,       https://unabridged.merriam-webster.com/una-
bridged/authorize (last visited Dec. 2, 2021). Who but the creator
and co-owner of the Skype account—here, Schrodt—could possi-
bly be the “proper authority”? Schrodt didn’t need “authorization”
from anyone. End of story.
                          *       *     *
       In sum, because Sartori waived his arguments that Schrodt
was “without authorization” to access the laptop and the Gmail ac-
count, and because we conclude that Schrodt wasn’t “without au-
thorization” to access the Skype account, all of Sartori’s CFAA and
SCA claims necessarily fail. We therefore needn’t consider
whether Sartori met the $5,000-loss requirement under the CFAA
or whether opened emails are kept in “electronic storage” under
the SCA. Sartori’s appeal ends here. Accordingly, the district
court’s judgment in Schrodt’s favor is AFFIRMED.